Exhibit 10.1

 

MMA Capital Management, LLC

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made on the _19th_ day of
November, 2015 (the “Effective Date”), by and between MMA Capital Management,
LLC, a Delaware limited liability company (“Employer”) and Michael L. Falcone
(“Employee”).

WHEREAS, Employer is engaged in the business of providing real estate and
renewable energy finance services, with a particular emphasis on the
multi-family housing segment (the “Industry”);  

WHEREAS, Employee has particular skill and experience as Chief Executive Officer
for businesses of the type in which the Employer primarily engages; and

WHEREAS, Employer and Employee desire to enter into an employment relationship,
the terms of which are to be set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employer and Employee
hereby agree as follows:

1.Employment and Duties.    Employer agrees to hire Employee, and Employee
agrees to be employed by Employer, as Chief Executive Officer (“CEO”) as of the
Effective Date,  on the terms and conditions provided in this Agreement.
Employee shall perform the duties and responsibilities reasonably determined
from time to time by the Board of Directors (“Board”) of the Employer consistent
with the types of duties and responsibilities typically performed by a person
serving as CEO of businesses similar to that of Employer. Employee agrees to
devote Employee’s best efforts and full time attention and skill in performing
the duties of this position. Provided that such activity shall not violate any
provision of this Agreement (including the noncompetition provisions of Section
8 below) or materially interfere with his performance of Employee’s duties
hereunder, nothing herein shall prohibit Employee (a) from participating in any
other business activities approved in advance by the Board in accordance with
any terms and conditions of such approval, such approval not to be unreasonably
withheld or delayed, (b) from engaging in charitable, civic, fraternal or trade
group activities, or (c) from investing in other non-competitive entities or
business ventures.

2.Compensation.  As compensation for performing the services required by this
Agreement, and during the term of this Agreement, Employee shall be compensated
as follows:

(a)Base Compensation.   Employer shall pay to Employee a salary (“Base
Compensation”) at the annual rate of $555,000 for calendar year 2015
and $555,000 for calendar year 2016, payable in accordance with the general
policies and procedures of Employer for payment of salaries to executive
personnel in substantially equal installments, subject to withholding for
applicable federal, state and local taxes. Increases in Base Compensation, if
any,



--------------------------------------------------------------------------------

 

shall be determined by the Compensation Committee of the Board of Directors (the
“Board”). During the term of this Agreement, Employee’s annual Base Compensation
shall not be reduced below the initial Base Compensation set forth above.

(b)Incentive Compensation.   In addition to Employee’s Base Compensation,
Employee shall be eligible to receive additional compensation as determined by
the Compensation Committee of the Board (“Incentive Compensation”), pursuant to
this Agreement.  The actual amount of Incentive Compensation paid will be based
on Employee and Company performance and will be payable in cash, shares,
options, or otherwise as determined by the Compensation Committee of the Board.
 

3.Employee Benefits.   During the Term of this Agreement, Employee and his
eligible dependents shall have the right to participate in any retirement,
pension, insurance, health or other benefit plan or program adopted by Employer
(or in which Employer participates) to the same extent as any other officer of
the Employer, subject, in the case of a plan or program, to all of the terms and
conditions thereof, and to any limitations imposed by law.

4.Vacation, Sickness and Leaves of Absence.   Employee shall be entitled to the
normal and customary amount of paid vacation provided to officers of Employer. 
Employee shall provide Employer with reasonable notice of anticipated vacation
dates. Any vacation days not taken in a given year shall not accrue and
carryover from year to year.  In addition, Employee shall be entitled to such
sick leave and holidays, with pay, as Employer provides to other officers.
Unused sick leave shall not be carried forward or compensated upon termination
of employment.

5.Expenses.   Employee shall be entitled to receive, within a reasonable period
of time after Employee has delivered to Employer an itemized statement thereof,
and after presentation of such invoices or similar records as the Employer may
reasonably require, reimbursement for all necessary and reasonable expenses
incurred by Employee in connection with the performance of his duties.

6.Term.   The term of this Agreement shall commence on the Effective Date and
end on December 31, 2018 (the “Term”).   Any termination of this Agreement shall
be subject to Section 7 below.

7.Termination and Termination Benefits.  

(a)Termination by Employer.  

(i)Without Cause.   Employer may terminate this Agreement and Employee’s
employment at any time by giving ninety (90) days written notice to Employee,
during which period Employer shall have the option to require Employee to
continue to perform his duties under this Agreement. Employee shall be paid (at
a time consistent with the payment terms for compensation under this Agreement)
his Base Compensation and all other benefits to which he is entitled under this
Agreement up through the effective date of termination.





2

--------------------------------------------------------------------------------

 

(ii)With Cause.   Employer may terminate this Agreement immediately for “Cause”
by giving written notice to Employee. In such event, Employee shall be paid (at
a time consistent with the payment terms for compensation under this Agreement)
his Base Compensation and all other benefits to which he is entitled under this
Agreement up through the effective date of termination. For purposes of this
Section, “Cause” shall mean (A) acts or omissions by Employee with respect to
Employer that constitute intentional misconduct or a knowing violation of law;
(B) receipt by Employee, in knowing violation of the law, of more than de
minimis money, property or services from Employer or from another person dealing
with Employer in violation of law or this Agreement, provided, however that
inadvertent expense account errors shall not constitute a violation of this
clause, (C) breach by Employee of the noncompetition provisions of this
Agreement, (D) breach by Employee of his duty of loyalty to Employer as set
forth in the policy statements of Employer, (E) gross negligence by Employee in
the performance of his duties, (F) repeated failure by Employee to perform
services that have been reasonably requested of him/her by the Board and that
are ordinarily within the scope of Employee’s duties, (G) non-appealable
conviction of a crime (other than traffic violations). Before terminating
Employee’s employment for Cause under clauses (A) – (G) above, Employer will
specify in writing to Employee the nature of the act, omission, refusal or
failure that it deems to constitute Cause.

(iii)Disability.   If due to illness, physical or mental disability, or other
incapacity, Employee shall fail to perform the duties required by this
Agreement, Employer may terminate this Agreement by giving 30 days written
notice to Employee. In such event, Employee shall be paid (at a time consistent
with the payment terms for compensation under this Agreement) his Base
Compensation and receive all benefits owing to him/her under this Agreement
through the effective date of termination. Employee shall be considered disabled
under this paragraph if he is unable to work due to disability for a total of
120 or more business days during any 12-month period. Nothing in this paragraph
shall be construed to limit Employee’s rights to the benefits of any disability
insurance policy provided by Employer and this Section shall not be construed as
varying the terms of any such policy in any manner adverse to Employee.

(iv)Change in Control.  Notwithstanding the foregoing, any termination of
Employee during the first six (6) months following a Change in Control shall be
deemed to be Without Cause for all purposes under this Agreement, unless the
reason for such termination is a violation of Section 7(a)(ii)(A), (B), (C) or
(G).  As used herein, Change in Control shall have the meaning given such term
in the MMA Capital Management, LLC 2010 Share Incentive Plan; provided, however,
that this Section 7(a)(iv) shall not apply to any Change in Control approved by
the Board of Directors of the Company as constituted immediately prior to the
date such Change in Control occurs, or is deemed to occur (whichever is
earlier). 

(b)Termination by Employee.   Employee may terminate this Agreement for good
reason by giving 30 days written notice to Employer. In such event, Employee
shall be paid (at a time consistent with the payment terms for compensation
under this Agreement) his Base Compensation and shall receive all benefits
through the effective date of termination. Employee shall have “good reason” to
terminate his employment if (i) Employee’s Base Compensation, as in effect at
any given time, shall be reduced without Employee’s consent, (ii) Employer shall
fail to provide any of the material payments or benefits provided for under this
Agreement; (iii)



3

--------------------------------------------------------------------------------

 

Employer shall require Employee to take any action which would be a violation of
federal, state or local criminal law. Notwithstanding the foregoing provisions
of the definition of “good reason”, (i) good reason shall not be deemed to exist
unless the Employee provides notice of the good reason event or condition to
Employer within 60 days of the occurrence of such event or condition; and (ii)
if there exists (without regard to this clause (ii)) an event or condition that
constitutes good reason, the Employer shall have 30 days from the date that
notice is given to cure such event or condition and, if the Employer does so,
such event or condition shall not constitute good reason under the Agreement.

(c)Termination Compensation for Termination Without Cause or for Good
Reason.  In the event of a termination of this Agreement prior to the end of the
Term pursuant to Section 7(a)(i), 7(a)(iii) or 7(b), Employer, in addition to
the Base Compensation and benefits (if any) payable as provided in such
sections, shall pay to Employee additional compensation (“Termination
Compensation”) of $1,000,000. Subject to Section 10(f), Termination Compensation
shall be paid in four equal quarterly payments beginning on the first day of the
first calendar month following the termination date.  In addition,
notwithstanding any provisions in the Employee’s share agreements and option
agreements, Employee shall become fully vested in any and all outstanding
restricted or deferred share awards, share options or any other type of award
made to Employee, but not yet vested at the time of such termination, under
Employer’s Share Incentive Plans.

(d)Death Benefit.   Notwithstanding any other provision of this Agreement, this
Agreement shall terminate on the date of Employee’s death. In such event,
Employee’s estate shall be paid $1,000,000 (the “Death Benefit”). To the extent
of any insurance carried by Employer on Employee’s life, the lesser of the Death
Benefit or the full amount of the insurance shall be payable in a lump sum
within five (5) business days of Employer’s receipt of the insurance proceeds;
twenty-five percent (25%) of any portion of the Death Benefit not covered by
insurance shall be paid immediately upon the Employee’s death, but in no event
later than 90 days following the date of such death, and the remaining
seventy-five percent (75%) of the Death Benefit shall be paid in equal
installments payable on the first day of each calendar quarter following
Employee’s death. Employer shall carry as much life insurance on Employee’s life
as the Board may from time to time determine, but shall not be obligated to
carry any insurance. In addition, upon Employee’s death, all outstanding
restricted or deferred share awards, share options or other type of award made
to Employee, but not yet vested at the time of death under the Employer’s Share
Incentive Plans shall be considered vested and paid out to Employee’s estate.
Employer shall use reasonable efforts to structure any such insurance policy so
as to minimize taxes on the Death Benefit, but the failure to do so shall not
entitle Employee’s estate or any beneficiary to make any claim against Employer
for any tax payment or loss.

8.Covenant Not to Compete.  

(a)Noncompetition.   From and after the Effective Date and continuing for the
longer of (i) twelve (12) months following the expiration or termination of this
Agreement or (ii) the remainder of the Term of this Agreement, Employee shall
not without the prior written consent of the Board (w) become employed by, or
undertake to work for, directly or indirectly, whether as an advisor, principal,
agent, partner, officer, director, employee, shareholder, associate or



4

--------------------------------------------------------------------------------

 

consultant of or to, any person, partnership, corporation or other business
entity which is in the Industry, (x) solicit any employee of Employer to change
employment or (y) solicit any client, customer or investor of Employer or any of
its subsidiaries which closed (in any capacity) a transaction with Employer or
any of its subsidiaries during the thirty-six (36) months preceding Employee’s
termination, or (z) disclose proprietary or confidential information of the
Employer or its subsidiaries, including without limitation, tax, deal
structuring, pricing, customer, client, revenue, expense, or other similar
information; provided, however, if Employer terminates Employee without cause
under Section 7(a)(i) or as a result of a disability under Section 7(a)(iii),
 or if Employee terminates his employment for good reason under Section 7(b),
clause (w) of this paragraph (a) shall not apply.

(b)Reasonable Restrictions.   Employee acknowledges that the restrictions of
Section 8(a) are reasonable, fair and equitable in scope, term and duration, are
necessary to protect the legitimate business interests of Employer, and are a
material inducement for Employer to enter into this Agreement. Employer and
Employee agree that in the event a court shall determine any of the restrictions
in Section 8(a) are not reasonable, the court may change such restrictions,
including without limitation the geographical restrictions and the duration
restrictions, to reflect a restriction that the court will enforce as
reasonable.

(c)Specific Performance.   Employee acknowledges that the obligations undertaken
by him/her pursuant to this Agreement are unique and that if Employee shall fail
to abide by any of the restrictions set forth in Section 8(a), Employer will
suffer harm for which there is no adequate remedy at law. Employee therefore
confirms that Employer shall have the right, in the event of a violation of
Section 8(a), to injunctive relief to enforce the terms of this Section 8 in
addition to any other remedies available at law or in equity.

9.Indemnification and Liability Insurance.   Employer hereby agrees to defend,
indemnify and hold Employee harmless, to the maximum extent allowed by law, from
any and all liability for acts or omissions of Employee performed in the course
of Employee’s employment (or reasonably believed by Employee to be within the
scope of his employment). Employer shall at all times carry director and officer
liability insurance in commercially reasonable amounts, but in any event not
less than Five Million Dollars ($5,000,000).

10.Miscellaneous.  

(a)Complete Agreement.   This Agreement constitutes the entire agreement among
the parties with respect to the matters set forth herein and supersedes all
prior understandings and agreements between the parties as to such matters. No
amendments or modifications shall be binding unless set forth in writing and
signed by both parties.

(b)Successors and Assigns.   Neither party may assign its rights or interest
under this Agreement without the prior written consent of the other party,
except that Employer’s interest in this Agreement may be assigned to a successor
by operation of law or to a purchaser purchasing substantially all of Employer’s
business, and Employee’s benefits under this Agreement may be assigned by
operation of law to Employee’s heirs, devisees and personal



5

--------------------------------------------------------------------------------

 

representatives. This Agreement shall be binding upon and shall inure to the
benefit of each of the parties and their respective permitted successors and
assigns.

(c)Severability.   Each provision of this Agreement is severable, such that if
any part of this Agreement shall be deemed invalid or unenforceable, the balance
of this Agreement shall be enforced so as to give effect as to the intent of the
parties.

(d)Representations of Employer.   Employer represents and warrants to Employee
that it has the requisite limited liability company power to enter into this
Agreement and perform the terms hereof and that the execution, delivery and
performance of this Agreement have been duly authorized by all appropriate
company action.

(e)Construction.   This Agreement shall be governed in all respects by the
internal laws of the State of Maryland (excluding reference to principles of
conflicts of law). As used herein, the singular shall include the plural, the
plural shall include the singular, and the use of any pronoun shall be construed
to refer to the masculine, feminine or neuter, all as the context may require.

(f)Compliance with Section 409A.   Employer and Employee intend that any amounts
or benefits payable or provided under this Agreement comply with the provisions
of Section 409A of the Code and the Treasury Regulations relating thereto so as
not to subject Employee to the payment of tax, interest, and any tax penalty
which may be imposed under Section 409A of the Code.  The provisions of this
Agreement shall be interpreted in a manner consistent with such intent.  In
furtherance thereof, to the extent that any provision hereof would otherwise
result in the Employee being subject to the payment of tax, interest or tax
penalty under Section 409A of the Code, Employer and Employee agree to amend
this Agreement in a manner that brings this Agreement into compliance with
Section 409A of the Code and preserves to the maximum extent possible the
economic value of the relevant payment or benefit under this Agreement to the
Employee. 

To the extent that any severance amount payable in this Agreement constitutes
deferred compensation that is subject to Section 409A of the Code, payments
shall commence on the first day of the first calendar month following the
Employee’s “Separation from Service”, as defined below.  If an amount is to be
paid under this Agreement in two or more installments, each installment shall be
treated as a separate payment for purposes of Section 409A of the Code.  To the
extent such payments are required to be delayed six months pursuant to the
special rules of Section 409A of the Code related to “specified employees,” each
affected payment shall be delayed until six months after the Employee’s
termination of employment, with the first such payment being a lump sum equal to
the aggregate payments the Employee would have received during such six-month
period if no payment delay had been imposed.  Any such delayed payments or
distributions shall be paid to the Employee on the first business day of the
seventh month following the Employee’s termination of employment.  A “Separation
from Service” means an anticipated permanent reduction in the level of services
performed by the Employee to 20% or less of the average level of services
performed by the Employee over the immediately preceding 36 month period (or the
full period during which the Employee performed services for the Employer, if
that



6

--------------------------------------------------------------------------------

 

is less than 36 months) (treating all members of the controlled group of
corporations or group of trades or business under common control with the
Employer as a single employer for this purpose).

All Incentive Compensation shall be paid to Employee no later than the last day
of the “applicable 2-1/2 month period,” as such term is defined in Treasury
Regulations Section 1.409A-1(b)(4)(i)(A) with respect to such payment’s
treatment as a “short-term deferral” for purposes of Section 409A.

(g)Other Awards, Options or Equity Based Compensation.   To the extent Employee
shall become vested in outstanding deferred share awards, options or other
equity-based compensation in connection with certain terminations of employment,
unless otherwise specified in this Agreement, such awards shall remain payable
or exercisable under the terms of the applicable award agreement.

(h)Notices.   All notices required or permitted under this Agreement shall be in
writing and shall be deemed given on the date sent if delivered by hand or by
facsimile, and on the next business day if sent by overnight courier or by
United States mail, postage prepaid, to each party at the following address (or
at such other address as a party may specify by notice under this section):

If to Employer: 

MMA Capital Management, LLC
621 East Pratt Street, Suite 600 
Baltimore, Maryland 21202
Facsimile: (410) 727-5387
Attention: Chairman of the Board

If to Employee: 

Michael L. Falcone

8 Edgewood Road

Baltimore, MD 21202

 

(i)Counterparts.   This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one instrument.

(Signatures appear on following page)



7

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the date and year written below.

 

 

 

 

EMPLOYER:

 

 

 

MMA Capital Management, LLC

 

 

By:

/s/ David Bjarnason

Name:

David Bjarnason

Title:

Chief Financial Officer

Date:

11/19/2015

 

 

 

EMPLOYEE:

 

 

 

/s/ Michael L. Falcone

Name:

Michael L. Falcone

 

 

Date:

11/19/2015

 



8

--------------------------------------------------------------------------------